                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


SOUTHEAST ALASKA
CONSERVATION COUNCIL, et al.,

                     Plaintiffs,

             v.
                                             Case No. 1:19-cv-00006-SLG
UNITED STATES FOREST
SERVICE, et al.,

                     Defendants.


      ORDER RE JOINT MOTION FOR SIXTY-DAY STAY OF EXISTING
                          DEADLINES

      Upon consideration of the parties’ Joint Motion for Sixty-Day Stay of Existing

Deadlines at Docket 61, IT IS HEREBY ORDERED that the motion is GRANTED.

To allow the parties to engage in discussions to determine whether a settlement

of Plaintiffs’ Motion for Attorneys’ Fees is possible and to obtain final approval for

any settlement agreement, deadlines in this case are stayed until January 22,

2021. If a settlement agreement has not been reached by th at date, the parties

will provide the Court with a joint report on the status of settlement discussions and

either seek an extension of the stay or propose a schedule for completing briefing

on Plaintiffs’ Motion for Attorneys’ Fees.

      DATED this 2nd day of December, 2020, at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




        Case 1:19-cv-00006-SLG Document 62 Filed 12/02/20 Page 1 of 1
